Citation Nr: 1746420	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at Madigan Army Medical Center, from March 12 to May 08, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 17, 1991 to November 18, 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) VISN 20 Northwest Network Payment Center in Portland, Oregon. 

In February 2016, the Veteran had a videoconference hearing with the undersigned.

In addition to a paper claims file, this appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board must make an initial determination as to whether VA gave prior authorization for the non-VA medical care provided by the Madigan Army Medical Center March 12, 2013 through May 08, 2013.  See 38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

The Veteran contends that he spoke with his VA primary care provider three times via telephone before the medical care in question was provided and he was given prior authorization to proceed with the various tests at Madigan Army Medical Center.  The Veteran reports that he is an employee at Madigan AMC and familiar with the requirement for eligibility for treatment at that facility.  He would not have received treatment without VA authorization.

Prior authorization from the Veteran's VA primary care physician would be documented in VA treatment records; the Board finds it necessary to obtain such records.  Furthermore, such records are necessary to determine whether the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records, particularly telephone records between the Veteran and VA care providers, during March 2013.

2. Ask Madigan AMC to provide records of any communications it had with VA prior to and while providing treatment to the Veteran from March 12 to May 8, 2013.  Obtain any needed authorizations from the Veteran.

3. If the benefit sought is denied, issue a supplemental statement of the case; before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

